ORDER

PER CURIAM.
A jury found defendant, Dominic Belford, guilty of murder in the second degree, in violation of Section 565.021 RSMo (1994); armed criminal action, in violation of Section 571.015 RSMo (1994); and unlawful use of a weapon, in violation of Section 571.030 RSMo (1994). He was sentenced to consecutive terms of ten and three years imprisonment and fined $1,000.00. Defendant appeals from the second degree murder and armed criminal action convictions.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).